Citation Nr: 1117952	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  94-28 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to restoration of service connection for vaginitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 1999 decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which severed service connection for vaginitis.

This matter was previously before the Board in September 2003, November 2006, and December 2009.  The Board remanded the matter each time for additional development and/or compliance with a prior Board remand.  All development has been completed.


FINDINGS OF FACT

1.  The RO granted direct service connection for vaginitis in 1993 based upon mis-identified pre-service treatment records, constituting clear and mistakable error.

2.  Before severing service connection for vaginitis in September 1999, the RO issued a proposal in June 1999 setting forth all material facts and reasons for the contemplated action, and allowing the Veteran 60 days to present evidence to show that service connection should be maintained.

3.  The Veteran's vaginitis pre-dated service and was not aggravated by service.


CONCLUSION OF LAW

Restoration of service connection for vaginitis is not warranted.  38 U.S.C.A.           § 5112(b) (6) (West 2002); 38 C.F.R. § 3.105(d), (i) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The matter before the Board is not entitlement to service connection for vaginitis.  Rather, the issue is whether the RO's decision to sever the Veteran's service connection in 1999 was proper.

Service connection may be severed only where evidence establishes that it is clearly and unmistakably erroneous, the burden of proof being upon the Government.  38 C.F.R. § 3.105(d) (2010).  In Graves v. Brown, 6 Vet. App. 166 (1994), the Court described the high burden of proof required for a showing of clear and unmistakable error by reiterating the definition it has provided for clear and unmistakable error in relevant case law:

In order for there to be 'clear and unmistakable error' under 38 C.F.R. § 3.105(d), there must have been an error in the prior adjudication of the claim.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). . . 'It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.'  Fugo v. Brown, 6 Vet. App. 40, 43 [1993].  Errors that are 'clear and unmistakable' are undebatable; that is, reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Id.  A determination that there was a 'clear and unmistakable error' must be based on the record and the law that existed at the time of the prior decision of the agency of original jurisdiction or BVA, and subsequently developed evidence is not applicable.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

Graves, 6 Vet. App. at 170-71.

When severance of service connection is considered warranted, a rating action proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at the latest address of record and furnished with detailed reasons for the contemplated action and given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided, if additional evidence is not received within 60 days, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 CFR § 3.105.

In this case, the RO granted service connection for vaginitis and assigned a noncompensable rating in July 1993.  In June 1999, the RO found that service-connection for vaginitis was clearly and erroneously granted based upon pre-service treatment records.  The RO notified the Veteran of the proposed severance of service connection on June 30, 1999 and advised her that she had 60 days to submit argument in support of continued service connection.  The Veteran submitted no additional evidence and the RO severed service connection for vaginitis on September 24, 1999.  Thus, the RO complied with the procedural requirements for severance provided under 38 CFR § 3.105.

Regarding the propriety of severance, the law provides that service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  Only such conditions as recorded on examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (2010); 38 C.F.R. § 3.306(a) (2010).

Prior to active service, the Veteran was treated for vaginal pruritus in November 1975.  In March 1976 she was treated for vaginal itching and she admitted to having been diagnosed with several types of vaginitis.  Various treatment led to the diagnosis of lichen sclerosis et atrophicus (LSA) in March 1976 via biopsy.  The diagnosis was confirmed in March 1976, October 1976, and November 1976.

The Veteran completed her entrance examination and report of medical history (RMH) in October 1976 at which time she denied a history of female disorders despite the March 1976 biopsy and continued diagnosis of LSA.  She signed the documents, affirming that her statements were true and complete to the best of her knowledge.

The Veteran entered active service in January 1977 and was treated for chronic vulva disease in March 1977 and for LSA in August 1977, March 1978, and September 1978.  The diagnosis of LSA continued throughout service and non-specific vaginitis was diagnosed in April 1980.  Treatment records dated subsequent to service continue to show diagnosis and treatment of LSA.

In July 1993, the RO found that service connection for vaginitis was warranted because the condition was diagnosed while on active duty in March 1976 with recurrences in May and November 1980.  As noted above, the Veteran's active service commenced in January 1977.  

Unfortunately, because the RO based its grant of service connection on the mis-identified March 1976 pre-service treatment record, the RO committed clear and unmistakable error.

While the RO's decision to grant service connection based upon mis-identified pre-service treatment records constitutes clear and unmistakable error, the Board must consider whether continuance of service connection is warranted on other grounds.

First, the Board notes that despite the Veteran's denial of female disorders at the time she completed her entrance examination and RMH, the evidence clearly and unmistakably shows that she suffered vaginitis and LSA prior to and at entrance to service, a fact that she does not dispute.  

During her November 2002 Board hearing, the Veteran testified that her conditions pre-existed and were aggravated by service.  Therefore the Board finds that the Veteran is not entitled to the presumption of soundness, requiring service connection to be considered on the basis of aggravation.  Thus, for service connection, the evidence must show an increase in disability during service beyond the natural progression of the disorder.

The evidence includes a May 1993 VA examination.  The examiner diagnosed dysfunctional uterine bleeding but did not provide an opinion regarding its etiology.  A January 2009 VA examination report indicates that the examiner reviewed the claims file; however, in his opinion, he stated that "this veteran likely suffers from chronic vaginitis and I am unable to find evidence that this existed prior to 1977."  

In this regard, it is important to note that a review of the claims file would have revealed that the Veteran was, in fact, treated for vaginitis prior to active service (as discussed above).  The examiner continued by stating that he had "no evidence that the veteran's chronic vaginitis was aggravated beyond a normal progression for such a disorder by her active service."  This medical opinion is internally inconsistent and accordingly, has little probative value.

In a May 2010 VA examination report, the examiner indicated review of the claims file.  She noted that the Veteran was diagnosed with LSA and suffered vaginitis on several occasions prior to service.  She also pointed out that STRs show treatment on at least two occasions for vaginitis and treatment throughout service for LSA.  The examiner stated LSA is a chronic condition that requires long term topical treatment.  The Veteran has treated the LSA with multiple creams but has had the best response with Clobetasol, which was prescribed in 2009.  This standard of treatment was not available in 1976 when the Veteran was initially diagnosed.

The examiner said it is clear that the Veteran was treated on several occasions during service for LSA; however, no evidence indicates that the condition was aggravated beyond its normal progression during or as a result of service.  While the Veteran's symptoms were not well controlled during service with the creams prescribed, she has improved significantly with current treatment, Clobetasol, which was not available during service.

The Board has also considered the Veteran's statements and testimony.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board has considered the Veteran's statements alleging that her active duty service worsened her vaginitis and/or LSA.  However, while the May 2010 VA examiner noted that the Veteran's symptoms were not well controlled with the treatment available during service, she stated that the Veteran's condition was not aggravated beyond its normal progression during or as a result of service.  While the Veteran is competent to describe her symptoms, she is not capable of providing a competent and credible opinion as to the natural progression of her vaginitis or LSA.  Such competent evidence has been provided by the VA examiner who has examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to her statements.  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board finds that this report provides clear and unmistakable evidence that the condition at issue was not aggravated by service, clearly outweighing the statements of the Veteran, whose statement that her condition worsened during service is found to be of highly limited factual weight.  

In light of the evidence, the Board finds that service connection for vaginitis cannot be continued on the basis of aggravation as the Veteran's disability was not aggravated beyond its normal progression during or as a result of service.  Therefore, the Board finds that the grant of service connection in 1993 was clearly and unmistakably erroneous and that the severance of service connection in 1999 was proper.  Restoration of service connection for vaginitis is not warranted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, in this case, the appeal does not arise from adjudication of a claim made by a claimant; rather it arises from a severance of service connection by the RO.  Therefore, it arises from action initiated by the RO, not the appellant.  Moreover, severance of service connection requires compliance with particular notification procedures under the law.  Specifically, when severance is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).

Here, the RO found that service connection for vaginitis was clearly and erroneously granted and notified the Veteran of the proposed severance of service connection on June 30, 1999.  The June 1999 proposal advised her that she had 60 days to submit argument in support of continued service connection.  The Veteran submitted no additional evidence and service connection was severed on September 24, 1999.  Thus, the RO complied with the procedural requirements for severance provided under 38 CFR § 3.105.  In addition, the Board observes that the appellant was sent correspondence which informed her of VA's basic duties to notify and assist.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran submitted lay statements and was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  She was afforded VA medical examinations.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The severance of service connection for vaginitis was proper and the appeal is denied.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


